Citation Nr: 0508776	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for psychosis.

4.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
blepharitis, a thyroid disorder (to include as due to an 
undiagnosed illness), chronic fatigue syndrome (also claimed 
as Gulf War syndrome to include as due to an undiagnosed 
illness), and nongonococcal urethritis.

5.  Entitlement to an effective date, prior to September 17, 
2001, for grant of a permanent and total disability rating 
for pension purposes.

REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1990 to March 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In January 2001 the veteran provided oral testimony before a 
Decision Review Officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran was unable to attend a video conference hearing 
with the RO before the undersigned Veterans Law Judge on 
February 7, 2005.  

In March 2005 the undersigned approved the representative's 
motion for rescheduling of the video conference in view of 
the fact that good reason had been shown.  38 U.S.C.A. 
§ 20.900 (2004).  The representative has specified that the 
video conference hearing be conducted with him attending at 
the Medical and Regional Office Center (M&ROC) at Ft. 
Harrison, Montana, with the veteran in attendance at the 
Detroit, Michigan RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
It is incumbent upon the RO to schedule the appellant for 
such a hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case is REMANDED to the VBA AMC for the following:

1.  The representative should be given an 
opportunity to review the claims folder 
and submit a presentation on behalf of the 
appellant.

2.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a video conference 
hearing before a Veterans Law Judge at the 
Detroit, Michigan, RO, with his 
representative in attendance at the M&ROC 
in Ft. Harrison, Montana, as soon as it 
may be feasible.

Notice should be sent to the veteran and 
his representative, a copy of which should 
be associated with the claims file.

3.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


